Citation Nr: 1236537	
Decision Date: 10/22/12    Archive Date: 11/05/12

DOCKET NO.  09-22 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to recognition of the Veteran's son, T.N., as a "helpless child" on the basis of permanent incapacity for self-support prior to attaining age 18.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant, D.M., and K.E.


ATTORNEY FOR THE BOARD

S. M. Kreitlow


INTRODUCTION

The Veteran had active service from July 1941 to September 1943.  He died in August 1997.  The appellant is his adult son.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The appellant; his sister, D.M.; and his niece, K.E. appeared and testified at a hearing held at the RO before the undersigned Veterans Law Judge in May 2011.  A copy of the transcript of this hearing has been associated with the claims file.  A review of the transcript demonstrates that the Veterans Law Judge complied with the requirements set forth in Bryant v. Shinseki, 23 Vet. App. 488, 491-93 (2010).  

In July 2011, the Board remanded the appellant's appeal for additional evidentiary development.  Thereafter, the case was returned to the Board for further appellate review.  


FINDINGS OF FACT

1. The appellant was born in March 1952 and attained the age of 18 in March 1970.

2.  At the age of 20, the appellant was first diagnosed to have a psychiatric disability, to wit schizophrenia, paranoid type.   The evidence demonstrates that he has continued to be diagnosed to have a psychiatric disability for which he requires medication for stabilization.   

3.  The evidence of record is in equipoise as to whether the appellant's psychiatric disability first manifested while he was in high school and as to whether he was permanently incapable of self-support by reason of mental defect at or before he attained the age of 18.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the appellant, the criteria for recognition of him as a "helpless child" on the basis of permanent incapacity for self-support prior to attaining age 18 have been met.  38 U.S.C.A. § 101(4) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.57, 3.102, 3.315, 3.356 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants the appellant's claim that he be recognized as a helpless child of the Veteran.  Thus, no discussion of VA's duty to notify and assist is necessary.

In the present case, the appellant seeks Dependency and Indemnity Compensation (DIC) as the helpless child of the Veteran on the basis of having been permanently incapable of self-support prior to reaching the age of 18 years.  VA provides certain benefits for a child of a veteran who is shown to be permanently incapable of self-support by reason of mental or physical defect by or before his or her 18th birthday.  38 U.S.C.A. § 101(4)(A)(ii); 38 C.F.R. §§ 3.57(a)(1)(ii), 3.356.  

The definition of the term "child," as defined for the purposes of establishing dependency status, means an unmarried person who is a legitimate child; a child legally adopted before the age of 18 years; a stepchild who acquired that status before the age of 18 years and who is a member of the Veteran's household at the time of the Veteran's death; or an illegitimate child.  In addition, the child must be someone who: (1) is under the age of 18 years; (2) before reaching the age of 18 years became permanently incapable of self-support; or (3) after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4); 38 C.F.R. § 3.57(a).  In cases such as this, the "focus of analysis must be on the claimant's condition at the time of his or her 18th birthday."  Dobson v. Brown, 4 Vet. App. 443, 445 (1993).

Rating determinations regarding incapacity for self-support will be made solely on the basis of whether the child is permanently incapable of self-support through his own efforts by reason of physical or mental defects.  The question of permanent incapacity for self-support is one of fact for determination by the rating agency on competent evidence of record in the individual case.  Rating criteria applicable to disabled veterans are not controlling.  38 C.F.R. § 3.356(2).

Principal factors for consideration are:

1) that a claimant is earning his/her own support is prima facie evidence that he/she is not incapable of self-support.  Incapacity for self-support will not be considered to exist when the child by his/her own efforts is provided with sufficient income for his/her reasonable support;

2) a child shown by proper evidence to have been permanently incapable of self-support prior to the date of attaining the age of 18 years, may be so held at a later date even though there may have been a short intervening period or periods when his/her condition was such that he/she was employed, provided the cause of incapacity is the same as that upon which the original determination was made and there were no intervening diseases or injuries that could be considered major factors.  Employment which was only casual, intermittent, tryout, unsuccessful, or terminated after a short period by reason of disability, should not be considered as rebutting permanent incapability of self- support otherwise established; 

3) employment of a child prior or subsequent to the delimiting age may or may not be a normal situation, depending on the educational progress of the child, the economic situation of the family, indulgent attitude of parents, and the like.  In those cases where the extent and nature of disability raises doubt as to whether they would render the average person incapable of self-support, factors other than employment are for consideration.  In such cases it should be considered whether the daily activities of the child in the home and community are equivalent to the activities of employment of any nature within the physical or mental capacity of the child which would provide sufficient income for reasonable support.  Lack of employment of the child either prior to the delimiting age or thereafter should not be considered as a major factor in the determination to be made, unless it is shown that it was due to physical or mental defect and not to mere disinclination to work or indulgence of relatives or friends; and 

4) the capacity of a child for self-support is not determinable upon employment afforded solely upon sympathetic or charitable considerations and which involved no actual or substantial rendition of services.  

38 C.F.R. § 3.356(b).

Here, the appellant was born in March 1952 and reached 18 years of age in March 1970.  Thus, evidence discussing his condition at that time is of prime importance.  The current evidence demonstrates that the appellant is diagnosed to have schizophrenia.  The appellant contends that his schizophrenia was sufficiently severe prior to his 18th birthday that self-support was not possible.  

After reviewing the evidence of record, the Board notes that there is a lack of evidence regarding the appellant's mental health status around the time of his 18th birthday in March 1970.  However, the Board finds that the evidence available sufficiently raises a reasonable doubt that the appellant was incapable of self-support at the time he attained the age of 18.

There is no medical evidence at the time the appellant attained the age of 18 or prior to that diagnosing a psychiatric disorder.  The first medical evidence of a psychiatric disorder is the report of hospitalization for the period of December 1972 through January 1983, when the appellant was 20 years old.  His initial intake note indicates he reported with anxiety, increasing tension, fears of people having "pull" on him, having his mind (thoughts) read by others, and auditory hallucinations.  It was noted that he had a "strange experience on a truck trip a few months ago."  It was noted that he had dropped out of school after the 11th grade but had completed his GED.  The final assessment was schizophrenia, paranoid type.  Thereafter he was hospitalized multiple times for auditory hallucinations and violent behavior.  He was hospitalized in September 1974, May 1975, June 1975, January 1978, September 1978, June 1979, February 1980, March 1980, May 1980, August 1981, September 1982, November 1983 to January 1984, February 1984, June 1984, August 1984, April 1985, May 1985 to August 1985, October  to November 1985, March to April 1986, April to May 1986, June to July 1986, August to October 1986.  Some of these admissions were voluntary; however, some of them were involuntary commitments.  

Evidence against the appellant's claim is the lack of medical evidence of treatment or diagnosis of a mental disorder until December 1972 when the appellant was 20.  In addition, the medical evidence shows a report of the onset of psychiatric problems at age 19 when the appellant began experiencing auditory hallucinations (see September 1982 social history and psychiatric evaluation reports; June 1986 reported history of hearing voices for approximately 15 years), and shows the appellant was sometimes working and sometimes living on his own (e.g., June 1984 social history report indicates he was working as a bus boy and living sometimes with a friend; January 1978 psychiatric history indicated he reported working as a carpenter for five years; September 1978 psychiatric history he indicated had a job as a carpenter until one month prior to admission; April 1985 psychiatric evaluation note indicates he reported working as a construction worker and denied any problems on the job)

In contrast, evidence favorable to the appellant's claim includes statements in the medical records that he has suffered the effects of his illness since high school (see May 1980 discharge summary; September 1984 psychiatric evaluation note) to include behavioral problems such as walking out of classes, defying authority, and trouble with the police.  The records also indicate that the appellant dropped out of high school in 11th grade although he eventually obtained his GED.  (See December 1972 admission note; May 1980 discharge summary.)  He also reported starting to have auditory hallucinations soon after leaving school or as early as 1970.  (See February and March 1980 psychiatric evaluation notes; May 1980 discharge summary.)  These records also indicate that the appellant, although able to obtain work, was never able to maintain employment for very long, nor had he been able to maintain an independent living situation (i.e., away from his parents).  (See June 1979 social history note; May 1985 social history note; June 1979 psychiatric evaluation note; August 1984 psychiatric evaluation note; September 1984 psychiatric evaluation note).  In addition, an August 1979 letter from appellant's treating psychiatric social worker and physician indicates the appellant's family gave a history of problems describing him as always having an excess of motor activity and being difficult to control, being an under-achiever in school, and having temper outbursts, which had increased in frequency and intensity in the months immediately preceding his initial treatment in December 1972.  It was indicated that the appellant had one to one therapy with a social worker, however, he remained financially dependent on his parents.  He held jobs for short periods of time, but had not been able to cope with the stress of employment for any length of time (in most cases for less than a month) and at no time had he approached complete self-support.  

Multiple lay statements from family, friends, etc. have also been submitted in support of the appellant's claim.  Essentially these lay witness statements support that the appellant's psychiatric problems had their onset when he was in his teens, especially around 13 or 14 years old.  Most of these statements also indicate that the appellant did not receive treatment early on because his father (the Veteran) refused to acknowledge he had a problem and to take him for treatment.  

Two of these statements provide more detail.  In an August 2008 statement, his oldest sister, D.M., stated that she was 23 years old when the appellant was 14 years old in 1966 and that it was very clear at that time that the appellant was having some very serious problems.  She stated that the appellant's "pre-adolescent years were marred by a wide assortment of behaviors that marked him as 'different.'  He was in constant trouble at school and lacked basic social skills to mix well with playmates.  Between 14 and 17 years of age, he was openly defiant and violent at home.  He attempted to strangle his mother and openly hurt his younger sibling.  Later, he began to say that 'someone' was telling him to do it.  By the time he was seventeen, he was clearly hallucinating and delusional."  She also stated that the appellant does not have a work history and he remained completely dependent upon his parents throughout his life.  

The second statement is from the appellant's older brother, H.N. Jr., who stated that, at the particular time in 1966, he was in the U.S. Navy and in Vietnam and the appellant was in Junior High School.  He stated he would receive letters from his parents telling him of the problems they were having with the appellant.  He said their mother told him that the appellant's grades were dropping off, he was having mood changes, problems sleeping and was losing interest in school.  He further stated that, in December 1966, he returned home from the U.S. Navy and was surprised at the changes in the appellant.  He suggested to his father that he should talk to the school counselor, who told his parents that the appellant had a definite problem and recommended that the appellant see a qualified psychologist or psychiatrist.  Over the next year or so, he stated that the appellant had unusual behaviors including skipping school, staying up all hours of the night, and saying really crazy things.  When he questioned the appellant about them, he would just say that someone told him to do it.  

Finally, evidence in support of the appellant's claim includes the medical opinion of a VA examiner who conducted a November 2011 VA mental disorders examination.  As a result of the examination, the examiner rendered a diagnosis of schizophrenia, paranoid type, and assigned a Global Assessment of Functioning (GAF) score of 30.  The examiner noted that the appellant's social history was consistent with previous reports.  He was one of five children.  His parents were married and divorced five times.  Although the appellant got along well with his mother, he had a strained relationship with his father who was mentally and sexually abusive.  It was noted his parents are both deceased, and he currently lived in a mobile home by himself on his sister's ranch.  He reported some contact with his other siblings, but his sister indicated that his other siblings were scared of the appellant.  The appellant also reported having lived with his mother and father until they died.  He reported he had moved out on his own and had an apartment briefly, but that he got into fights with his roommate.  He is single and has never married or had children.  

He further reported that he did not do well in school.  He participated in extracurricular activities until middle school but then dropped them.  He reported dropping out of school in the 11th grade and having had behavioral problems such as smoking in class, walking the halls and sleeping in class.  He attained his GED.  He also reported that he briefly worked construction when he was young; however, he never worked after he was admitted to the state hospital in 1972.  He explained that he would be hired and only keep the job for a few days before he got angry and walked off the job.  

He stated that he had strong paranoia as a child and was a behavior problem in school.  His sister reported that he drove a motorcycle into a pool to get back at someone for stealing his girlfriend.  He also had other antisocial behaviors and had legal involvement while in high school.  The examiner stated that the record indicates and the appellant stated that he had his first psychotic break while working unloading trucks in 1972 after he dropped out of high school after which his behavior got more and more erratic.  His first hospitalization was in 1972, and he had multiple psychiatric admissions thereafter although he had not been hospitalized for over 14 years.

The appellant endorsed the following current symptoms:  depressed mood, suspiciousness, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, inability to establish and maintain effective relationships, suicidal ideation, impaired impulse control, persistent delusions and hallucinations, grossly inappropriate behavior, intermittent inability to perform activities of daily living, and disorientation to time or place.  The examiner noted that, although the appellant presented with good grooming and hygiene, he was not oriented to date and time.  He had some insight into his mental health conditions (e.g., believing that the hallucination is part of him) and that the television is an illusion; however, he later stated that he has had sex with Madonna and that the television talks to him.  He perseverated, however, on the "hell he has been through" from his mental condition.  He was socially inappropriate and was noted to make inappropriate sexual comments to the examiner about her appearance immediately upon meeting her.  He also laughed excessively throughout the interview.  When referring to the auditory hallucinations, he referred to "Debbie" as the hallucination and said "She beat the hell out of me for weeks.  She calls me names and things that hurt my feelings.  She is meaner than a rattlesnake."  He also indicated that the auditory hallucinations are sometimes nice and he has sex with her.  Patient did not appear to be actively hallucinating at the time of the examination; however, his sister indicated that the hallucinations are persistent and daily.  He often talks to himself.  His thought processes were coherent.  He had difficulty remembering details throughout the interview to include his father's age at death and the name of the president.  

The examiner found that the appellant is not capable of managing his own financial affairs.  He was noted to spend money in a frivolous manner and his sister currently managed his finances.

In rendering an opinion, the examiner opined that it is as least as likely as not that the appellant's paranoid schizophrenia rendered him incapable of self-support prior to reaching age 18.  She stated that the appellant had significant difficulty in high school with behavior and academics.  He failed to achieve the expected level of interpersonal, academic and occupational achievement as a youngster as he dropped out of high school and was unable to maintain participation in extracurricular activities.

The RO returned the case to the examiner requesting a complete rationale for her opinion given in the November 2011 VA examination report.  In June 2012, the examiner submitted an addendum in which she upheld her original opinion.  Her rational was that the appellant had significant difficulty in high school with behavior and academics.  He failed to achieve the expected level of interpersonal, academic and occupational achievement as a youngster as he dropped out of high school and was unable to maintain participation in extracurricular activities.  She added that the appellant engaged in highly inappropriate behaviors and poor judgment even as a child.  Specifically, he smoked cigarettes in class in front of his teachers/peers.  Furthermore, according to the records provided, the appellant began receiving mental health services at the age of 20 in 1972.  She stated it is more likely than not that the appellant was having mental health symptoms several years before 1972, but did not receive treatment when the symptoms initially presented.  The appellant is now incapable of self-support and has been cared for by his sister after his mother and father died and was incapable of self-support before the age of 18 as well.  

Although the medical evidence is clear that the Veteran's first psychotic break was not until 1972 at the age of 20, there is competent and credible evidence establishing that the Veteran began displaying psychiatric symptoms many years before that as a teenager that were manifested by inappropriate behavior such as acting out in school (smoking, skipping classes, etc), violence at home (attempting to strangle his mother and hurting his younger sibling), and trouble with the police.  In addition, the evidence clearly demonstrates that the appellant dropped out of high school in the 11th grade reportedly because of these behavioral problems and poor performance.  Although he obtained his GED, the record demonstrates a mixed report of the appellant's work history.  However, there is sufficient enough evidence to demonstrate that he was not successful in maintaining any long term employment.  Furthermore, the evidence clearly demonstrates he was unable to maintain an independent life but that, although he tried to live on his own, he always returned to his parents' house.  

In addition, the VA examiner clearly expressed her opinion that the evidence supported a finding that it is at least as likely as not that the appellant was not capable of self-support prior to turning 18.  Unlike the Appeals Management Center, the Board does not find any reason for determining that the VA examiner's opinion is not adequate for rating purposes.  Although VA is not bound to accept professional medical opinions, there must be a basis for finding an opinion to be inadequate.  The Court of Appeals for Veterans Claims (Court) has held that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes probative value to a medical opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In the present case, the examiner provided a complete rationale for her opinion.  The Board notes that her opinion is not based upon the appellant's own recitation of his history but also that provided by his sister, D.M., who also provided history at the examination.  VA may disregard a medical opinion that is based on facts provided that have been found to be inaccurate or in contradiction with the facts of record.  Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005).  In the present case, however, the facts reported by the appellant and his sister at the VA examination were essentially consistent with those shown in the record.  Furthermore, it is clear that the examiner reviewed the medical records of the Veteran's hospitalizations starting in 1972 and was not relying solely on the appellant's reported history.  Consequently, the Board finds the VA examiner's medical opinion to be adequate for rating purposes and, therefore, probative evidence.

Finally, since turning 18, there is no evidence to suggest that the appellant's psychiatric disability has improved on any permanent basis.  Rather, the evidence shows that he continues to have persistent delusions and hallucinations that require multiple medications for stabilization.  Moreover, the November 2011 VA examiner indicated that the Veteran has highly inappropriate behavior, is not fully oriented, and is not competent to handle his own finances.  In addition, her assignment of a GAF score of 30 is evidence that the Veteran is currently unable to be employed.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Nevertheless, when, after considering all the evidence, a reasonable doubt arises regarding a determinative issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

After considering the available evidence, the Board finds that a reasonable doubt arises as to whether the appellant was permanently incapable of self-support when he attained the age of 18.  The Board also finds the VA examiner's opinion as to the appellant being incapable of self-support at age 18 to be highly probative.  Thus, resolving all reasonable doubt in the appellant's favor, the Board finds that he was permanently incapable of self-support due to mental defect prior to his attaining age 18 and that he continues to be so.  The Board acknowledges that there is no direct evidence establishing that, at the age of 18, the appellant's psychiatric disability caused him to be incapable of self-support; however, the record raises enough doubt that such must be resolved in his favor.  Thus the Board finds that the appellant is a "helpless child" of the Veteran for benefits purposes. 


ORDER

Recognition of the Veteran's son, T.N., as a "helpless child" on the basis of permanent incapacity for self-support prior to attaining age 18 is granted.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


